 

FIFTH AMENDMENT TO CONSOLIDATED PROMISSORY NOTE

 

THIS FIFTH AMENDMENT TO CONSOLIDATED PROMISSORY NOTE (the “Fifth Amendment”) is
made and entered into as of the 11th day of July 2014 by Discovery Energy Corp.
a Nevada corporation f/k/a “Santos Resource Corp.” (herein called “Maker”), and
Liberty Petroleum Corporation, an Arizona corporation (herein called “Payee”).

 

RECITALS:

 

WHEREAS, Maker executed in favor of Payee a Promissory Note (the “Note”) dated
September 26, 2013 for a principal amount of $542,294; and

 

WHEREAS, pursuant to the First Amendment on the Note, the principal amount was
to become due and payable on the 10th day of January 2014; and

 

WHEREAS, pursuant to the Second Amendment on the Note, the principal amount is
to become due and payable on the 10th day of March 2014; and

 

WHEREAS, pursuant to the Third Amendment on the Note, the principal amount is to
become due and payable on the 12th day of May 2014; and

 

WHEREAS, pursuant to the Fourth Amendment on the Note, the principal amount is
to become due and payable on the 11th day of July 2014; and

 

WHEREAS, Maker wishes to receive an extension of the Note, and the Payee is
willing to so extend the Note; and

 

WHEREAS, the parties hereto desire to amend the Note upon the terms, provisions
and conditions set forth herein;

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual promises herein, the parties
hereto hereby agree as follows (all undefined, capitalized terms used herein
shall have the meanings assigned to such term in the Note):

 

1.Amendment to the Note. In consideration of the mutual promises herein, the
Note shall be amended so that all outstanding principal of this Note
($542,294.00) and interest that has heretofore accrued or hereafter accrues, on
such Note shall become due and payable in a single balloon payment on the 12th
day of September 2014, notwithstanding anything else provided for in the Note.
If pre-payments totaling TWO HUNDRED AND FIFTY THOUSAND DOLLARS ($250,000) are
made prior to September 12, 2014, then the remaining principal balance of this
Note with all accrued but unpaid interest thereon shall then be due and payable
in full on or before October 31, 2014.

 

2.Miscellaneous. Except as otherwise expressly provided herein, the Note is not
amended, modified or affected by this Fifth Amendment. Except as expressly set
forth herein, all of the terms, conditions, covenants, representations,
warranties and all other provisions of the Note are herein ratified and
confirmed and shall remain in full force and effect. On and after the date on
which this Fifth Amendment becomes effective, the terms, “Note,” “herein,”
“hereunder” and terms of like import, when used herein or in the Note shall,
except where the context otherwise requires, refer to the Note, as amended by
this Fifth Amendment. This Fifth Amendment may be executed in counterparts, and
it shall not be necessary that the signatures of all parties hereto be contained
on any one counterpart hereof, each counterpart shall be deemed an original but
all of which together shall constitute one and the same instrument. This Fifth
Amendment shall be deemed fully executed and delivered when duly signed by the
signatories and delivered via “PDF” or facsimile transmission.

 





1

 

 

IN WHITNESS WHEREOF, the undersigned have set their hands hereunto as the first
date written above.

 





DISCOVERY ENERGY CORP. LIBERTY PETROLEUM CORPORATION Nevada corporation an
Arizona corporations





 

By: /s/ Keith J. McKenzie By: /s/ Lane Franks Keith J. McKenzie, Lane Franks,
Chief Executive Officer President



 













2